Citation Nr: 1526347	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits on behalf of his minor child, M.J.D.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from November 1999 to November 2003, and from January 2007 to April 2008.  The appellant in this case is the mother of minor child, M.J.D., who is the Veteran's offspring; she brings this claim on the minor child's behalf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an apportionment of the Veteran's benefits for his minor child, M.J.D.  The appellant timely appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an initial matter, the minor child's birth certificate of record indicates that he is the child of the appellant and the Veteran, born on March [redacted], 1997.  Thus, it appears that during the pendency of this appeal, M.J.D. turned 18 years old on March [redacted], 2015, at which time he is no longer a minor child.  In this case, the appellant filed a claim for apportionment on behalf of minor child, M.J.D., on November 15, 2011.  Accordingly, the Board notes that the period on appeal for apportionment is from November 15, 2011 to March 16, 2015.  

If M.J.D. wishes to continue obtaining an apportioned share or other dependency benefits that he may be entitled to beginning March [redacted], 2015, he must file his own claim for benefits.

In a December 2011 statement, the appellant indicated that the Veteran is currently court-ordered to provided $50 a month in child support for his minor child, M.J.D.  In her April 2012 notice of disagreement, the appellant further indicated that her income changed beginning March 7, 2012, when she became unemployed; she also indicated at that time that she does receive $18-22 approximately every 3 or 4 months in child support from the Veteran.  In her December 2013 substantive appeal, the appellant again indicated that she was unemployed at that time.  She further indicated that her only income was that of her husband, and that her monthly expenses were approximately $1200-1300 a month.  She also attached "copies of all child [support] payments dated back to 1997" at that time.  The Board notes that that no attachments are in the claims file at this time.  

In light of the above evidence, the Board finds that a remand is necessary at this time in order to obtain several documents.  First, the Board notes that there appears to be a court order which directs the Veteran to provide child support payments in the amount of $50 a month; that document is not in claims file.  Likewise, the appellant apparently submitted documents regarding all of the child support payments she has received from the Veteran for support of M.J.D. since 1997, although those documents are not of record.  A remand is necessary in order to obtain those documents.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b), (c).

Moreover, it appears that the appellant's income in her November 2011 claim is incorrect, as it appears that she failed to provide her husband's income at that time.  Regardless, it appears that the appellant's only income after March 2012 is her husband's income.  Although aware of this change, the AOJ never weighed this change in appellant's income with respect to the apportionment claim on appeal.  Likewise, the Veteran has never responded to any income and expense inquiries throughout the appeal period.

Also, it does not appear that at any time throughout the appeal period that the AOJ considered an apportionment of the Veteran's benefits under 38 C.F.R. § 3.450, for a general apportionment wherein the Veteran is failing to reasonably provide for his child's support.  

For the above reasons, the claim is remanded for additional development to include obtaining additional income and expense information from both the appellant and the Veteran, and for the AOJ to specifically consider entitlement to an apportionment under 38 C.F.R. § 3.450.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide a copy of the court order respecting child support provisions from the Veteran respecting minor child, M.J.D.'s, support, as well as the documentation she attached with her substantive appeal with regards to payments of child support that she has received since 1997.  Those documents should be associated with the claims file.

2.  The appellant should provide updated income information for the period of November 2011 through March 2012, including both her and her husband's income, as well as her husband's income for the period of April 2012 through March 2015.  The appellant should also provide the amount of monthly expenses for her household during both periods as well.

3.  Attempt to obtain income and monthly expense information from the Veteran with respect to the period of November 2011 through March 2015.

4.  After obtaining the above information and following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim for an apportionment of the Veteran's benefits on behalf of minor child, M.J.D.; the AOJ must specifically contemplate entitlement to a general apportionment under 38 C.F.R. § 4.450 in any adjudicatory action.  

If the benefits sought on appeal remain denied, the Veteran, the appellant, and each contested claimant's representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

